Exhibit 10.52

 

[g224772km01i001.jpg]

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

INDEPENDENT CONTRACTOR AGREEMENT

This Independent Contractor Agreement (“Agreement”) is made effective as of
April 1, 2007 by and between Accuray Inc., a California corporation (the
“Company”), and John Adler, M.D. (“Contractor” and, together with the Company,
the “Parties”).  The Company desires to retain Contractor as an independent
contractor to perform certain services for the Company and Contractor is willing
to perform such services, on terms set forth more fully below.  In consideration
of the mutual promises contained herein, the Parties agree as follows:


1.                                      SERVICES.

During the term of this agreement, Contractor will provide services (the
“Services”) to the Company as described on Exhibit A attached to this
Agreement.  Contractor shall use his best efforts to perform the Services to the
satisfaction of the Company and by the completion dates specified by the
Company.  Contractor shall not perform any Services for the Company other than
as specifically authorized in Exhibit A.


2.                                      INDEPENDENT CONTRACTOR STATUS.


IT IS THE PARTIES’ INTENT THAT CONTRACTOR AT ALL TIMES, AND WITH RESPECT TO ALL
SERVICES COVERED BY THIS AGREEMENT FUNCTION AS AND REMAIN AN INDEPENDENT
CONTRACTOR, AND NOT AN EMPLOYEE OR OFFICER OF THE COMPANY, AND NEITHER PARTY
SHALL REPRESENT TO THIRD PARTIES THAT CONTRACTOR IS AN EMPLOYEE OR OFFICER OF
THE COMPANY.

(a)                                  Contractor shall be responsible for the
payment of all taxes on amounts received from the Company for the Services.  The
Company will regularly report amounts paid to Contractor by filing Form
1099-MISC with the Internal Revenue service, as required by law. No part of
Contractor’s fees will be subject to withholding by the Company for payment of
any social security, federal, state or other employee payroll taxes. Contractor
agrees to indemnify and hold the Company harmless from any liability for, or
assessment of, any such taxes imposed on the Company by relevant taxing
authorities.

(b)                                 Contractor shall retain the right to perform
services for others during the term of this Agreement.

(c)                                  Contractor will determine the method,
details, and means of performing the Services.  The Company shall have no right
to, and shall not control, the manner or determine the

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

method of accomplishment of the Services, though it may define the Services to
be performed.  Such Services may be amended, from time-to-time, by the Parties
by written agreement, signed by the Contractor and the Company.

(d)                                 Contractor may, at Contractor’s own expense,
employ such assistants as the Contractor may deem necessary to perform the
Services.  The Company shall not control, direct or supervise the work of
Contractor’s assistants or employees in the performance of Services.  The
Contractor assumes full and sole responsibility for the quality of Services
provided by the Contractor’s assistants or employees, for the payment of all
compensation and expenses of these assistants and employees, for state and
federal income taxes and other applicable payroll taxes and withholding that may
be required with respect to such assistants or employees,  and for the provision
of all benefits and insurance, including without limitation, Worker’s
Compensation Insurance, to such assistants or employees.  Contractor shall
furnish the Company with proof of Worker’s Compensation Insurance coverage for
all persons who provide Services pursuant to this Agreement.

(e)                                  Contractor shall be responsible for all
expenses incurred in the execution of Contractor’s responsibilities pursuant to
this Agreement, including, without limitation, all travel (including airfare and
lodging), entertainment and dining expenses.  No fines, taxes, bonds or fees
imposed against Contractor, or costs of Contractor doing business, shall be
reimbursable by the Company.

(f)                                    Contractor shall not be eligible to
participate in any fringe benefit program or any benefit plan of the Company.

(g)                                 Contractor will have no authority to enter
into contracts that bind the Company or to create obligations on the part of the
Company without the prior written authorization of the Company.

(h)                                 Contractor shall receive no office or
administrative support from Company.


3.                                      FEES.

As consideration for the Services to be provided by Contractor, the Company will
compensate Contractor as described in Exhibit B to this Agreement.  Company will
pay Contractor Contractor’s annual compensation in quarterly installments of
$37,275, such quarterly installments to be paid in advance of each quarter
beginning on the date on which this Agreement is signed by both Parties and
thereafter on the first business day of each quarter.  Compensation for
Contractor’s

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

2


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

Services shall be conditioned on the actual performance by Contractor of
Services and the Company’s receipt and approval of accurate and detailed
quarterly invoices, including records of time spent and Services performed, from
Contractor in the form attached hereto as Exhibit D.  Contractor shall submit
such quarterly invoices for all Services performed by Contractor during the
applicable quarter two (2) weeks prior to the end of such quarter (for example,
for the first quarterly period of this Agreement, January 1, 2007 to March 31,
2007, Contractor’s first quarterly invoice will be due to Company no later than
March 17, 2007).  If for any quarter, Contractor has not provided the level of
Services required to earn the full quarterly installment for such quarter, then
the quarterly installment for Contractor for the following quarter will be
reduced in an amount equal to the amount that Contractor was overcompensated for
the preceding quarter.  If at the end of the term of this Agreement, Contractor
has never performed certain services, and Contractor’s failure to perform such
services has not been offset against any subsequent quarter’s installment, then
Contractor will reimburse Company the corresponding amount for the services not
performed within thirty (30) calendar days.  The Parties acknowledge that
payment for the Services provided hereunder is consistent with the fair market
value of such Services and is not conditioned in any way on the volume or value
of any business (i) between the Company and any other party, or (ii) resulting,
directly or indirectly, from any of Contractor’s activities hereunder.


4.                                      CONFIDENTIALITY.


(A)                                  CONFIDENTIAL INFORMATION.  “CONFIDENTIAL
INFORMATION” MEANS COMPANY PROPRIETARY INFORMATION, TECHNICAL DATA, TRADE
SECRETS OR KNOW-HOW, INCLUDING, BUT NOT LIMITED TO, RESEARCH, PRODUCT PLANS,
PRODUCT SPECIFICATIONS, SERVICES, CUSTOMERS, CUSTOMER LISTS, PIPELINE DOCUMENTS,
MARKETING PLANS AND STRATEGIES, SOFTWARE, DEVELOP­MENTS, INVENTIONS, PROCESSES,
FORMULAS, TECHNOLOGY, DESIGNS, DRAWINGS, ENGINEERING, HARDWARE CONFIGURATION
INFORMATION, CIRCUIT BOARD DESIGNS, LOGIC DESIGNS FOR FILTERS AND/OR CIRCUIT
BOARDS, COMPANY FINANCIALS OR OTHER BUSINESS INFORMATION DISCLOSED BY THE
COMPANY EITHER DIRECTLY OR INDIRECTLY IN WRITING, ORALLY, OR BY DRAWINGS OR
INSPECTION OF PARTS OR EQUIPMENT.  CONFIDENTIAL INFORMATION ALSO INCLUDES ANY
OTHER INFORMATION DESIGNATED BY THE COMPANY AS SUCH UPON ITS DISCLOSURE TO THE
CONTRACTOR.


(B)                                 DISCLOSURE.  CONTRACTOR WILL NOT, DURING OR
SUBSEQUENT TO THE TERM OF THIS AGREEMENT, USE THE COMPANY’S CONFIDENTIAL
INFORMATION FOR ANY PURPOSE WHATSOEVER OTHER THAN THE PERFORMANCE OF THE
SERVICES ON BEHALF OF THE COMPANY.  CONTRACTOR WILL NOT DISCLOSE THE COMPANY’S
CONFI­DENTIAL INFORMATION TO ANY THIRD PARTY, AND UNDERSTANDS THAT SAID
CONFIDENTIAL INFORMATION SHALL REMAIN THE SOLE PROPERTY OF THE COMPANY. 
CONTRACTOR FURTHER AGREES TO TAKE ALL REASONABLE PRECAUTIONS TO PREVENT ANY
UNAUTHORIZED DISCLOSURE OF SUCH CONFI­DENTIAL INFORMATION INCLUDING, BUT NOT
LIMITED TO, HAVING EACH EMPLOYEE OF CONTRACTOR, IF ANY, WITH ACCESS TO ANY
CONFIDENTIAL

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

3


--------------------------------------------------------------------------------



 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 


 


INFORMATION, EXECUTE A NONDISCLOSURE AGREEMENT CONTAINING PROVISIONS IN THE
COMPANY’S FAVOR SUBSTANTIALLY SIMILAR TO SECTIONS 4, 5 AND 6 OF THIS AGREEMENT. 
CONFIDENTIAL INFORMATION DOES NOT INCLUDE INFORMATION WHICH, UPON DISCLOSURE TO
CONTRACTOR IS PART OF THE PUBLIC DOMAIN; CAN BE ESTABLISHED BY WRITTEN EVIDENCE
TO HAVE BEEN IN THE POSSESSION OF CONTRACTOR AT THE TIME OF DISCLOSURE; IS
RECEIVED BY CONTRACTOR FROM A THIRD PARTY WITHOUT RESTRICTION AND WITHOUT BREACH
OF THIS AGREEMENT; OR HAS BECOME PUBLICLY KNOWN AND MADE GENERALLY AVAILABLE
THROUGH NO WRONGFUL ACT OF CONTRACTOR.  IF CONTRACTOR IS REQUIRED TO DISCLOSE
CONFIDENTIAL INFORMATION BY LAWFULLY ISSUED SUBPOENA OR BY AN AUTHORIZED ORDER
OF A GOVERNMENT AGENCY, CONTRACTOR WILL IMMEDIATELY SO INFORM THE COMPANY, AND
WILL USE BEST EFFORTS TO MINIMIZE THE DISCLOSURE OF SUCH CONFIDENTIAL
INFORMATION AND WILL CONSULT WITH AND ASSIST THE COMPANY IN SEEKING A PROTECTIVE
ORDER PRIOR TO SUCH DISCLOSURE.


(C)                                  INDEMNITY.  CONTRACTOR AGREES THAT
CONTRACTOR WILL NOT, DURING THE TERM OF THIS AGREEMENT, IMPROPERLY USE OR
DISCLOSE TO THE COMPANY OR ANY OF ITS EMPLOYEES ANY PROPRI­ETARY INFORMATION OR
TRADE SECRETS OF ANY FORMER OR CURRENT EMPLOYER OR OTHER PERSON OR ENTITY WITH
WHICH CONTRACTOR HAS AN AGREEMENT, OR TO WHICH CONTRACTOR HAS A DUTY, TO KEEP IN
CONFIDENCE INFORMATION ACQUIRED BY CONTRACTOR, AND THAT CONTRACTOR WILL NOT
BRING ONTO THE PREMISES OF THE COMPANY ANY UNPUBLISHED DOCUMENT, PROPRIETARY
INFORMATION, OR TRADE SECRET BELONGING TO SUCH EMPLOYER, PERSON OR ENTITY UNLESS
CONSENTED TO IN WRITING BY SUCH EMPLOYER, PERSON OR ENTITY.  CONTRACTOR WILL
INDEMNIFY THE COMPANY AND HOLD IT HARMLESS FROM AND AGAINST ALL CLAIMS,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
COSTS OF SUIT, ARISING OUT OF OR IN CONNECTION WITH ANY VIOLATION OR CLAIMED
VIOLATION OF A THIRD PARTY’S RIGHTS RESULTING IN WHOLE OR IN PART FROM THE
SERVICES PROVIDED BY CONTRACTOR UNDER THIS AGREEMENT.


(D)                                 THIRD PARTIES.  CONTRACTOR RECOGNIZES THAT
THE COMPANY HAS RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR
CONFIDEN­TIAL OR PROPRIETARY INFORMATION OR TRADE SECRETS SUBJECT TO A DUTY ON
THE COMPANY’S PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO
USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  CONTRACTOR AGREES THAT CONTRACTOR
OWES THE COMPANY AND SUCH THIRD PARTIES, DURING THE TERM OF THIS AGREEMENT AND
THEREAFTER, A DUTY TO HOLD ALL SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION OR
TRADE SECRETS IN THE STRICTEST CONFIDENCE AND NOT TO DISCLOSE IT TO ANY PERSON,
FIRM OR CORPORATION OR TO USE IT EXCEPT AS NECESSARY IN CARRYING OUT THE
SERVICES FOR THE COMPANY CONSISTENT WITH THE COMPANY’S AGREEMENT WITH SUCH THIRD
PARTY.


(E)                                  RETURN OF CONFIDENTIAL INFORMATION.  UPON
THE TERMINATION OF THIS AGREEMENT, OR UPON THE COMPANY’S EARLIER REQUEST,
CONTRACTOR WILL DELIVER TO THE COMPANY ALL OF THE COMPANY’S PROPERTY AND ALL
CONFIDENTIAL INFORMATION IN TANGIBLE FORM THAT CONTRACTOR MAY HAVE IN
CONTRACTOR’S POSSESSION OR CONTROL.

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

4


--------------------------------------------------------------------------------



 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 


 


5.                                      OWNERSHIP.


(A)                                  INVENTIONS.  CONTRACTOR AGREES THAT ALL
COPYRIGHTABLE MATERIAL, NOTES, RECORDS, DRAWINGS, DESIGNS, INVENTIONS,
IMPROVEMENTS, DEVELOPMENTS, DISCOVERIES AND TRADE SECRETS (COLLECTIVELY,
“INVENTIONS”) CONCEIVED, MADE OR DISCOVERED BY CONTRACTOR, SOLELY OR IN
COLLABORATION WITH OTHERS, DURING THE PERIOD OF THIS AGREEMENT WHICH RELATE IN
ANY MANNER TO THE BUSINESS OF THE COMPANY THAT CONTRACTOR MAY BE DIRECTED TO
UNDERTAKE, INVESTIGATE OR EXPERIMENT WITH, OR WHICH CONTRACTOR MAY BECOME
ASSOCIATED WITH AS A RESULT OF WORK, INVESTIGATION OR EXPERIMENTATION IN THE
LINE OF BUSINESS OF COMPANY IN PERFORMING THE SALES AND MARKETING SERVICES
HEREUNDER, ARE THE SOLE PROPERTY OF THE COMPANY.  CONTRACTOR FURTHER AGREES TO
ASSIGN (OR CAUSE TO BE ASSIGNED) AND DOES HEREBY ASSIGN FULLY TO THE COMPANY ALL
SUCH INVENTIONS AND ANY COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS RELATING THERETO.


(B)                                 ASSISTANCE.  CONTRACTOR AGREES TO ASSIST
COMPANY, OR ITS DESIGNEE, AT THE COMPANY’S EXPENSE, IN EVERY PROPER WAY TO
SECURE THE COMPANY’S RIGHTS IN THE INVENTIONS AND ANY COPYRIGHTS, PATENTS, MASK
WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS RELATING THERETO IN ANY AND
ALL COUNTRIES, INCLUDING THE DISCLOSURE TO THE COMPANY OF ALL PERTINENT
INFORMATION AND DATA WITH RESPECT THERETO, THE EXECUTION OF ALL APPLICATIONS,
SPECIFICATIONS, OATHS, ASSIGN­MENTS AND ALL OTHER INSTRUMENTS WHICH THE COMPANY
SHALL DEEM NECESSARY IN ORDER TO APPLY FOR AND OBTAIN SUCH RIGHTS AND IN ORDER
TO ASSIGN AND CONVEY TO THE COMPANY, ITS SUCCESSORS, ASSIGNS AND NOMINEES THE
SOLE AND EXCLUSIVE RIGHTS, TITLE AND INTEREST IN AND TO SUCH INVENTIONS, AND ANY
COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS
RELATING THERETO.  CONTRACTOR FURTHER AGREES THAT CONTRACTOR’S OBLIGATION TO
EXECUTE OR CAUSE TO BE EXECUTED, WHEN IT IS IN CONTRACTOR’S POWER TO DO SO, ANY
SUCH INSTRUMENT OR PAPERS SHALL CONTINUE AFTER THE TERMINATION OF THIS
AGREEMENT.


(C)                                  DELETED.


(D)                                 AGENT.  CONTRACTOR AGREES THAT IF THE
COMPANY IS UNABLE BECAUSE OF CONTRACTOR’S UNAVAILABILITY FOR ANY REASON TO
SECURE CONTRACTOR’S SIGNATURE TO APPLY FOR OR TO PURSUE ANY APPLICATION FOR ANY
UNITED STATES OR FOREIGN PATENTS OR MASK WORK OR COPYRIGHT REGISTRATIONS
COVERING THE INVENTIONS ASSIGNED TO THE COMPANY ABOVE, THEN CONTRACTOR HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY AUTHORIZED OFFICERS
AND AGENTS AS CONTRACTOR’S

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

5


--------------------------------------------------------------------------------



 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 


 


AGENT AND ATTORNEY-IN-FACT, TO ACT FOR AND IN CONTRACTOR’S BEHALF AND STEAD TO
EXECUTE AND FILE ANY SUCH APPLICA­TIONS AND TO DO ALL OTHER LAWFULLY PERMITTED
ACTS TO FURTHER THE PROSECUTION AND ISSUANCE OF PATENTS, COPYRIGHT AND MASK WORK
REGISTRATIONS THEREON WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY
CONTRACTOR.


6.                                      ORIGINALITY AND NONINFRINGEMENT.

Contractor represents and warrants that all materials and Services provided
hereunder will be original with Contractor and that the use thereof by the
Company or its customers, representa­tives, distributors or dealers will not
infringe any patent, copyright, trade secret or other intellectual property
right of any third party.  Contractor agrees to indemnify and hold the Company
harmless against any liability, loss, cost, damage, claims, demands or expenses
(including reasonable attorneys’ fees) of the Company or its customers,
representatives, distributors or dealers arising out of any infringement or
claim of infringement with respect to any materials or Services provided by
Contractor.


7.                                       REPORTS.

Contractor agrees that Contractor will, from time-to-time during the term of
this Agreement, keep the Company informed as to Contractor’s progress in
performing the Services hereunder and that Contractor will, as requested by the
Company, prepare written reports with respect thereto.  The Parties understand
that the time required in the preparation of such written reports shall be
considered time devoted to the performance of Contractor’s Services.


8.                                      CONFLICTING OBLIGATIONS.


(A)                                  PERFORMANCE.  CONTRACTOR ACKNOWLEDGES THAT
CONTRACTOR WILL BE AVAILABLE TO PERFORM THE SERVICES IN A TIMELY AND RESPONSIBLE
MANNER, EXCEPT FOR THE OCCASIONAL CIRCUMSTANCE IN WHICH A PRE-EXISTING CLINICAL
RESPONSIBILITY ON THE PART OF CONTRACTOR MAY CONFLICT WITH A NEW COMMITMENT
REQUESTED BY THE COMPANY, SUBJECT TO THE REQUIREMENTS OF THE SCHEDULE OF
SERVICES ARRANGED BY COMPANY AND CONTRACTOR PURSUANT TO SECTION 1 OF EXHIBIT A
HERETO.  FAILURE TO PERFORM IN A TIMELY AND RESPONSIBLE MANNER SHALL BE A BREACH
OF THIS AGREEMENT.


(B)                                 NO CONFLICTS.  CONTRACTOR REPRESENTS AND
WARRANTS THAT CONTRACTOR HAS NO OUTSTANDING AGREEMENT OR OBLIGATION THAT IS IN
CONFLICT WITH ANY PROVISION OF THIS AGREEMENT, OR THAT WOULD PRECLUDE CONTRACTOR
FROM COMPLYING WITH THE PROVISIONS HEREOF, EXCEPT AS DISCLOSED IN

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

6


--------------------------------------------------------------------------------



 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 


 


EXHIBIT C HERETO.  CONTRACTOR FURTHER REPRESENTS AND WARRANTS THAT CONTRACTOR
WILL NOT ENTER INTO ANY SUCH CONFLICTING AGREEMENT DURING THE TERM OF THIS
AGREEMENT.


9.                                      TERM AND TERMINATION.


(A)                                  COMMENCEMENT.  THIS AGREEMENT WILL COMMENCE
ON THE DATE FIRST ABOVE WRITTEN AND WILL CONTINUE FOR A PERIOD OF ONE YEAR (THE
“INITIAL TERM”).  UNLESS 30 DAYS’ WRITTEN NOTICE OF TERMINATION IS GIVEN BY
EITHER PARTY PRIOR TO THE EXPIRATION OF THE INITIAL TERM, OR ANY SUBSEQUENT
TERM, THIS AGREEMENT SHALL RENEW FOR SUCCESSIVE ONE-YEAR PERIODS.


 (B)                              TERMINATION.  THIS AGREEMENT MAY BE TERMINATED
AS FOLLOWS:


(I)  EITHER PARTY MAY TERMINATE THIS AGREEMENT WITH 30 DAYS’ PRIOR WRITTEN
NOTICE TO THE OTHER.  ANY SUCH NOTICE SHALL BE ADDRESSED TO SUCH PARTY AT THE
ADDRESS SHOWN BELOW OR SUCH OTHER ADDRESS AS SUCH PARTY SHALL PROVIDE TO THE
OTHER, AND SHALL BE DEEMED GIVEN UPON DELIVERY IF PERSONALLY DELIVERED, ON THE
NEXT BUSINESS DAY IF SENT VIA OVERNIGHT COURIER, OR THREE DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, POSTAGE PREPAID, REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED.

(ii)  The Parties shall attempt to amend this Agreement upon receipt of any
Governmental Action in order to comply with such Governmental Action.  If the
Parties, acting in good faith, are unable to make the amendments necessary to
comply with such Governmental Action, or, alternatively, if either Party
determines in good faith that compliance with the Governmental Action is
impossible or infeasible, this Agreement shall terminate 10 days after one Party
notifies the other of such fact.  For purposes of this Section 9(b)(ii), the
term “Governmental Action” shall mean any legislation, regulation, rule or
procedure passed, adopted or implemented by any federal, state or local
government or legislative body or any private agency, or any notice of a
decision, finding, interpretation or action by any governmental or private
agency, court or other third party which, in the opinion of counsel to the
Company, because of the arrangement between the Parties pursuant to this
Agreement, if or when implemented, would:  (A) constitute a violation of any
federal, state or local law; or (B) subject either Party, or any of their
respective employees or agents, to civil or criminal liability or prosecution on
the basis of their participation in executing this Agreement or performing their
respective obligations under this Agreement.

(iii)  If this Agreement is terminated for any reason within one-year of the
date first above written, the Parties shall not enter into the same or
substantially the same arrangement

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

7


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

contemplated by this Agreement during the period which is one-year following the
date first above written.


(C)                                  SURVIVAL.  UPON SUCH TERMINATION, ALL
RIGHTS AND DUTIES OF THE PARTIES TOWARD EACH OTHER SHALL CEASE EXCEPT:


(I)                                     THAT THE COMPANY SHALL BE OBLIGED TO
PAY, WITHIN 30 DAYS OF RECEIPT OF THE CONTRACTOR’S INVOICE, ALL AMOUNTS OWING TO
CONTRACTOR FOR UNPAID SERVICES THROUGH THE TERMINATION DATE; AND


(II)                                  SECTIONS 4, 5, 6, 9 AND 11 SHALL SURVIVE
TERMINATION OF THIS AGREEMENT.


10.                               ASSIGNMENT.

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by the Company or the Contractor without the written
consent of the other.


11.                               ARBITRATION AND EQUITABLE RELIEF.


(A)                                  ARBITRATION.  EXCEPT AS PROVIDED IN
SECTION 11(B) BELOW, THE COMPANY AND CONTRACTOR AGREE THAT ANY DISPUTE OR
CONTROVERSY ARISING OUT OF OR RELATING TO ANY INTERPRETATION, CONSTRUCTION,
PERFORMANCE OR BREACH OF THIS AGREEMENT SHALL BE SETTLED BY ARBITRATION TO BE
HELD IN SANTA CLARA COUNTY, CALIFORNIA  BEFORE A SINGLE, NEUTRAL ARBITRATOR
ASSOCIATED WITH THE JUDICIAL ARBITRATION AND MEDIATION SERVICE (“JAMS”).  THE
ARBITRATOR SHALL BE SELECTED BY THE PARTIES OR, IF THE PARTIES ARE UNABLE TO
AGREE, BY JAMS, IN ACCORDANCE WITH ITS SELECTION PRACTICES.  THE ARBITRATOR MAY
GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY.  THE DECISION
OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT
OF COMPETENT JURISDICTION.  UNLESS OTHERWISE REQUIRED TO PRESERVE THE
ENFORCEABILITY OF THIS ARBITRATION CLAUSE, THE COMPANY AND CONTRACTOR SHALL EACH
PAY ONE-HALF OF THE COSTS AND EXPENSES OF SUCH ARBITRA­TION.


(B)                                 EQUITABLE RELIEF.  CONTRACTOR AGREES THAT IT
WOULD BE IMPOSSIBLE OR INADEQUATE TO MEASURE AND CALCULATE THE COMPANY’S DAMAGES
FROM ANY BREACH OF THE COVENANTS SET FORTH IN SECTION 4 OR 5 HEREIN. 
ACCORDINGLY, CONTRACTOR AGREES THAT IF CONTRACTOR BREACHES SECTIONS 4 OR 5, THE
COMPANY WILL HAVE AVAILABLE, IN ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE,
THE RIGHT TO OBTAIN FROM ANY COURT OF COMPETENT JURISDICTION AN INJUNCTION
RESTRAINING SUCH BREACH OR THREATENED BREACH AND SPECIFIC PERFOR­MANCE OF ANY
SUCH PROVISION.  CONTRACTOR FURTHER AGREES THAT NO BOND OR OTHER

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

8


--------------------------------------------------------------------------------



 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 


 


SECURITY SHALL BE REQUIRED IN OBTAINING SUCH EQUITABLE RELIEF AND CONTRACTOR
HEREBY CONSENTS TO THE ISSUANCES OF SUCH INJUNCTION AND TO THE ORDERING OF SUCH
SPECIFIC PERFORMANCE.


12.                               MISCELLANEOUS.


(A)                                  AMENDMENTS AND WAIVERS.  ANY TERM OF THIS
AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE WRITTEN CONSENT OF THE PARTIES.


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING
THE EXHIBITS HERETO, CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDES AND REPLACES ALL ORAL NEGOTIATIONS AND PRIOR WRITINGS WITH RESPECT TO
THE SUBJECT MATTER HEREOF.


(C)                                  NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED SUFFICIENT UPON
RECEIPT, WHEN DELIVERED PERSONALLY OR BY COURIER OR OVERNIGHT DELIVERY SERVICE,
OR THREE DAYS AFTER BEING DEPOSITED IN THE REGULAR UNITED STATES MAIL AS
CERTIFIED OR REGISTERED MAIL (AIRMAIL IF SENT INTERNATIONALLY) WITH POSTAGE
PREPAID, IF SUCH NOTICE IS ADDRESSED TO THE PARTY TO BE NOTIFIED AT SUCH PARTY’S
ADDRESS OR FACSIMILE NUMBER AS SET FORTH BELOW, OR AS SUBSEQUENTLY MODIFIED BY
WRITTEN NOTICE.


(D)                                 GOVERNING LAW.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OF CONFLICT OF LAWS.

(e)                                  Legal Fees.  If any dispute arises between
the Parties with respect to matters covered by this Agreement which leads to a
proceeding, pursuant to Section 11, to resolve such dispute, the prevailing
party in any such proceeding shall be entitled to receive its reasonable
attorneys’ fees, expert witness fees and out-of-pocket costs incurred in
connection with such proceeding, in addition to any other relief to which it may
be entitled.


(F)                                    SEVERABILITY.  IF ONE OR MORE PROVISIONS
OF THIS AGREEMENT ARE HELD TO BE UNENFORCEABLE UNDER APPLICABLE LAW, THEN SUCH
UNENFORCEABLE PROVISION SHALL BE DEEMED MODIFIED SO AS TO BE ENFORCEABLE (OR IF
NOT SUBJECT TO MODIFICATION THEN ELIMINATED HEREFROM) FOR THE PURPOSE OF THOSE
PROCEDURES TO THE EXTENT NECESSARY TO PERMIT THE REMAINING PROVISIONS TO BE
ENFORCED.


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

9


--------------------------------------------------------------------------------



 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 


 


(H)                                 ADVICE OF COUNSEL.  EACH PARTY ACKNOWLEDGES
THAT, IN EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK
THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

(i)                                     Compliance with Laws.  The Parties agree
to abide by the Company’s compliance policies and all federal, state or local
laws, regulations, ordinances or other legal requirements in connection with the
performance of the Services hereunder.  In addition, at all times during this
Agreement, Contractor shall have in effect all licenses, permits and
authorizations for all local, state, federal and foreign governmental agencies
to the extent the same are necessary to the performance of the Services
hereunder and will verify all such licenses, permits and authorizations are in
place before performing any Services under this Agreement.  Consultant shall not
perform any Services under this Agreement for which he does not hold all
necessary licenses, permits and authorizations and will hold the Company
harmless in all respects for any claims or actions resulting from Contractor’s
violation of this provision.

[SIGNATURE PAGE FOLLOWS]

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

10


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

JOHN ADLER, M.D.

 

ACCURAY, INC.

 

 

 

 

 

 

 

Signature:

/s/  John Adler

 

Signature:

/s/  Wade Hampton

 

 

 

 

 

 

 

 

 

Name:

John Adler, M.D.

 

 

Name:

Wade Hampton

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Contractor

 

Title:

SVP, Worldwide Sales

 

 

 

 

 

 

 

 

 

Address:

  894 Tolman Drive

 

Address:

1310 Chesapeake Terrace

 

 

 

 

 

 

 

 

Stanford, CA

 

 

Sunnyvale, CA 94089

 

 

 

 

 

 

 

Telephone:

(650) 852-9626

 

Telephone:

 

 

 

 

 

 

 

 

Date:

March 27, 2007

 

Date:

3/28/07

 

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ Darren Milliken

 

 

 

 

 

 

 

 

 

 

 

Name:

Darren Milliken

 

 

 

 

 

 

 

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

 

 

Address:

1310 Chesapeake Terrace

 

 

 

 

 

 

 

 

 

 

 

Sunnyvale, CA 94089

 

 

 

 

 

 

 

 

 

 

Telephone:

408-716-4648

 

 

 

 

 

 

 

 

 

Date:

3/27/07

 

 

 

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

11


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

SERVICES

1.                                       Description of Services.  Contractor
will be present at and participate in VIP visits arranged by Company at Stanford
University Medical Center (“SUMC”).  In addition, Contractor will travel to and
participate in both domestic and international sales visits as requested by
Company.  Finally, Contractor will travel to and participate in certain domestic
tradeshows or symposiums which Company requests that Contractor attend.  As soon
as practicable following the execution of this Agreement, Contractor and the
Company shall meet to schedule the specific Services to be performed during the
first calendar quarter that this Agreement is in effect.  Thereafter, Contractor
and the Company shall meet at least thirty (30) days in advance of the end of
each calendar quarter to schedule the Services to be performed during the
subsequent calendar quarter.

2.                                       VIP Visits.  Contractor’s duties and
deliverables in connection with Contractor’s participation in Company’s VIP
visits to SUMC (up to two (2) visits per month with a maximum of 7 visits per
year) will include:

2.1.                              Case Observation:  Contractor will participate
in the observation of a case being treated in the CyberKnife Suite at SUMC.

2.2.                              Question and Answer Sessions:  Contractor will
participate in a thirty (30) minute question “Question and Answer” session
following the observation in the CyberKnife suite for each VIP visit.

2.3.                              Lunches/Dinners:  Contractor will attend a
lunch or dinner meeting, as applicable, following the VIP visit.

3.                                       Sales Visits/Tradeshows/Symposiums. 
Contractor’s duties and deliverables in connection with Contractor’s travel to
and participation in sales visits and tradeshows will include:

3.1.                              Domestic Sales Visits/Tradeshows/Symposiums: 
Contractor will travel to and attend domestic sales visits, tradeshows, and
symposiums as requested by Company, up to four (4) trips per year, with two (2)
trips lasting two (2) days and two (2) trips lasting one (1) day.

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

12


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

3.2.                             Mexican and Canadian Sales Visits:  One (1)
trip per year to Canada or Mexico lasting for two (2) full days with customer.

3.3.                             Europe and Emerging Market Sales Visits: 
Contractor will travel to and attend sales visits in Europe and other
international emerging markets (for example, Canada, Mexico, Asia, and Latin
America, or other miscellaneous emerging markets) as requested by Company.  At
Company’s option, these sales visits shall consist of:

3.3.1.                    Two (2) trips per year to Europe:

3.3.1.1.                                    One trip lasting for four (4) days
(two (2) full days with customer, the remaining days as travel);

3.3.1.2.                                    One trip lasting five (5) days
(three (3) full days with customer, the remaining days as travel).

3.3.2.                    Two (2) trips per year to Asia lasting five (5) days
(three (3) full days with customer, the remaining days as travel).

3.3.3.                    One (1) trip per year to Latin America lasting five
(5) days (three (3) full days with customer, the remaining days as travel).

3.4.                              Notice: To the extent possible, Company shall
use commercially reasonable efforts to provide Contractor with at least three
(3) weeks prior notice of any travel required in connection with sales visits
and attendance at trade shows and symposiums.

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

13


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

COMPENSATION

1.                                       Compensation.  Contractor shall be
compensated for Services performed according to this Agreement as follows:

1.1.                              Compensation for VIP Visits:

1.1.1.

Case Observation:

$500 per observation

 

 

 

1.1.2.

Q & A Session:

$500 per Q&A session

 

 

 

1.1.3.

Lunch or Dinner:

$500 per Lunch or Dinner

 

 

 

1.1.4.

Maximum Compensation:

$1,500

 

 

 

1.1.5.

Maximum Annual Compensation:

$10,500 per year

 

 

 

1.1.6.

Maximum annual compensation for VIP Visits is based on seven (7) VIP visits per
year with participation in case observation, Q&A Session and Lunch or Dinner at
each VIP Visit.

 

1.2.          Compensation for Attending Domestic Sales/Tradeshow/Symposium
Visits:

 

1.2.1.

One day Domestic Sales Visit/Tradeshow:

$4,300 per visit

 

 

 

1.2.2.

Two day Domestic Sales Visit/Tradeshow:

$7,600 per visit

 

 

 

1.2.3.

Maximum Annual Compensation:

$23,800 per year

 

 

 

1.2.4.

Maximum annual compensation for domestic sales visits, tradeshows, and
symposiums is based on the maximum of two (2) one-day visits and two (2) two-day
visits per year, such visits to be selected by the company.

 

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

14


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

1.3.                              Compensation for Mexico and Canada Visits:

1.3.1.

Two-day Sales Visit:

$8,600 per visit

 

 

 

 

 

1.3.2.

Maximum Annual Compensation:

$8,600 per year

 

 

 

 

 

1.3.3.

Maximum annual compensation for Mexican or Canadian visits is based on the
maximum of one (1) two-day visit, such visit to be selected by the company.

 

1.4.                              Compensation for Attending Europe and Emerging
Market Sales Visits:

1.4.1.

Four-day Sales Visit:

$18,600 per visit

 

 

 

 

 

1.4.2.

Five-day Sales Visit:

$21,900 per visit

 

 

 

 

 

1.4.3.

Maximum Annual Compensation:

$106,200 per year

 

 

 

 

 

1.4.4.

Maximum annual compensation for Europe and Emerging Markets Sales Visits is
based on the maximum of one (1) trip lasting for four (4) days to Europe, one
trip lasting five (5) days to Europe, two (2) trips lasting five (5) days to
Asia, one (1) trip lasting five (5) days to Latin America, as set forth in §3.3
of Exhibit A.

 

1.5.                              Total Compensation/Payment.  As indicated
above, Contractor’s maximum possible annual compensation from Company under this
Agreement is $149,100 to be paid quarterly in advance, in four (4) equal
installments of $37,275 per quarter beginning on the day that this Agreement is
signed by both Parties and thereafter on the first business day of each
quarter.  Should Contractor not perform certain of the above objectives, then
future quarterly payments to Contractor may be offset by the corresponding
amount of the Services not performed.  If at the end of the term of this
Agreement, certain Services were not performed, and Contractor’s failure to
perform such services has not been offset against any subsequent quarter’s
installment, then Contractor shall reimburse Company for the corresponding
amount of the services not performed within thirty (30) calendar days.

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

15


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

EXHIBIT C

LIST OF POTENTIAL CONFLICTS

[None — Left Blank]

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

16


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

 

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

EXHIBIT D

CONTRACTOR TIME RECORD

Contractor:  ___________________________

 

Date

 

Description of Services Performed

 

Locations of Services Performed

 

Number of
Days/Visits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This record is a complete and accurate description of the Services I performed
and the time spent in connection therewith on behalf of Accuray, Inc. on the
dates specified above.

 

 

 

 

 

 

Contractor

 

Date

 

 

INDEPENDENT CONTRACTOR AGREEMENT

ACCURAY CONFIDENTIAL

John Adler, M.D. – 3.22.07

 

 

17


--------------------------------------------------------------------------------


 

Initials: 

Contractor 

/s/ J.A.

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

AMENDMENT ONE TO INDEPENDENT CONTRACTOR AGREEMENT

This Amendment One (“Amendment”) to the Independent Contractor Agreement
(“Agreement”) by and between Accuray Incorporated (“Accuray”), a Delaware
Corporation with offices located 1310 Chesapeake Terrace, Sunnyvale, Ca 94089
and John Adler, M.D. (“Contractor”) is made effective as of April 10, 2007
(“Effective Date”).

In consideration for the mutual promises contained in this Amendment, the
parties want to amend the Agreement on the terms and conditions set forth
herein.

1.                                       The Agreement, Section 2 of Exhibit B
on page 12, which read as follows:

2.               VIP Visits.  Contractor’s duties and deliverables in connection
with Contractor’s participation in Company’s VIP visits to SUMC (up to two (2)
visits per month with a maximum of 7 visits per year) will include:

2.1         Case Observation:  Contractor will participate in the observation of
a case    being     treated in the CyberKnife Suite at SUMC.

2.2         Question and Answer Sessions:  Contractor will participate in a
thirty (30) minute question “Question and Answer” session following the
observation in the CyberKnife suite for each VIP visit.

2.3         Lunches/Dinners:  Contractor will attend a lunch or dinner meeting,
as applicable, following the VIP visit.

shall be replaced with the following:

2.               VIP Visits.  Contractor’s duties and deliverables in connection
with Contractor’s participation in Company’s VIP visits at Accuray (up to two
(2) visits per month with a maximum of 7 visits per year) will include:

2.1         Question and Answer Sessions:  Contractor will participate in a
thirty (30) minute question “Question and Answer” session during the VIP visit
at Accuray.

2.2         Lunches/Dinners:  Contractor will attend a lunch or dinner meeting,
as applicable, following the VIP visit.

2.               A new Section 1.3.4 shall be added to Exhibit B to the
Agreement (for Services performed by Contractor pursuant to the Agreement),
which reads as follows:

1.3.4                        Notwithstanding the forgoing, in the event Accuray
requests that Contractor travel to and attend an Mexican or Canadian sales
visit, tradeshow, or symposium without at least 30 days prior notice, then
Accuray shall pay contractor an additional $1,000 in addition to the applicable
compensation set forth in this Section.

3.               A new Section 1.4.5 shall be added to Exhibit B to the
Agreement (for Services performed by Contractor pursuant to the Agreement),
which reads as follows:

1.4.5                        Notwithstanding the forgoing, in the event Accuray
requests that Contractor travel to and attend a European or Emerging Market
sales visit, tradeshow, or symposium without at least 30 days prior

AMENDMENT ONE TO INDEPENDENT CONTRACTOR AGREEMENT

 

ACCURAY CONFIDENTIAL

John Adler, M.D. – 04.26.07

 

 

 


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

/s/ J.A.

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

notice, then Accuray shall pay contractor an additional $1,000 in addition to
the applicable compensation set forth in this Section.

4.               The total annual compensation listed in Section 3 of the
Agreement and Section 1.5 of Exhibit B of the Agreement may therefore be
increased by the amounts provided in Sections 1 and 2 of this Amendment.

5.               The Agreement, Section 9(b)(i) on page 7, which read as
follows:

Either Party may terminate this Agreement with 30 days’ prior written notice to
the other.  Any such notice shall be addressed to such Party at the address
shown below or such other address as such Party shall provide to the other, and
shall be deemed given upon delivery if personally delivered, on the next
business day if sent via overnight courier, or three days after deposit in the
United States mail, postage prepaid, registered or certified mail, return
receipt requested.

shall be replaced with the following:

Either Party may terminate this Agreement with 90 days’ prior written notice to
the other.  Any such notice shall be addressed to such Party at the address
shown below or such other address as such Party shall provide to the other, and
shall be deemed given upon delivery if personally delivered, on the next
business day if sent via overnight courier, or three days after deposit in the
United States mail, postage prepaid, registered or certified mail, return
receipt requested.

6.               All provisions of the Agreement, except as expressly modified
by this Amendment, will remain in full force and effect and are hereby ratified
and reaffirmed.  In the case of direct conflict or conflict by reason of
interpretation between any provision of this Amendment and the Agreement, this
Amendment shall control and supersede the terms of the Agreement.

7.               This Amendment in combination with the Agreement contains the
entire agreement of the Parties hereto with respect to the subject matter
hereof, and supersedes all prior understandings, representations and warranties,
written and oral.

[SIGNATURE PAGE FOLLOWS]

AMENDMENT ONE TO INDEPENDENT CONTRACTOR AGREEMENT

 

ACCURAY CONFIDENTIAL

John Adler, M.D. – 04.26.07

 

 

 

2


--------------------------------------------------------------------------------


 

 

Initials: 

Contractor 

/s/ J.A.

Accuray 

/s/ D.M.

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Effective Date by their duly authorized representatives.  The parties
acknowledge and agree that this Amendment does not become effective until it has
been signed by all parties indicated below.

JOHN ADLER, M.D.

 

ACCURAY INCORPORATED

 

 

 

 

 

 

 

Signature:

/s/  John Adler

 

Signature:

 /s/  Darren Milliken

 

 

 

 

 

 

 

 

 

Name:

John Adler, M.D.

 

 

Name:

Darren Milliken

 

 

 

 

 

 

 

 

Title:

Contractor

 

Title:

Associate General Counsel

 

 

 

 

 

 

 

 

 

Address:

894 Tolman Drive

 

Address:

1310 Chesapeake Terrace

 

 

 

 

 

 

 

 

Stanford, CA

 

 

Sunnyvale, CA 94089

 

 

 

 

 

 

 

Telephone:

(650) 852-9626

 

Telephone:

 

 

 

 

 

 

 

 

Date:

4/27/07

 

Date:

4/30/07

 

 

 

AMENDMENT ONE TO INDEPENDENT CONTRACTOR AGREEMENT

 

ACCURAY CONFIDENTIAL

John Adler, M.D. – 04.26.07

 

 

 

3


--------------------------------------------------------------------------------